                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NIGHT VISION DEVICES, INC.,                    Case No. 5:19-cv-04686-JDW
           Plaintiff

       v.

 CARSON INDUSTRIES, INC.,
          Defendant


                                         ORDER

      AND NOW, this 28th day of January, 2020, upon consideration of Plaintiff’s Motion for a

Preliminary Injunction (ECF No. 3), it is ORDERED that, for the reasons stated in the

accompanying Memorandum, the Motion is DENIED.


                                                 BY THE COURT:


                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.
